                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                              AIKEN DIVISION

 Ted Owens,                                    Case No. 1:18-cv-03013-TLW

              PLAINTIFF

       v.
                                                               Order
 Andrew M. Saul, Commissioner of
 Social Security,

              DEFENDANT



      This social security matter now comes before the Court for review of the Report

and Recommendation (R&R) filed by the magistrate judge to whom this case was

assigned. ECF No. 21. In the R&R, the magistrate judge recommends reversing the

Commissioner’s decision and remanding the case. The Commissioner filed a notice

informing the Court that no objections would be filed. ECF No. 22. This matter is

now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

R&R to which a specific objection is registered, and may accept, reject, or modify, in

whole or in part, the recommendations contained in the R&R. 28 U.S.C. § 636.

However, in the absence of objections, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident



                                           1
Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the R&R. Having found no clear error on the

face of the record, the R&R is ACCEPTED and the Commissioner’s decision is

REVERSED. This case is REMANDED to the Commissioner for further proceedings

consistent with the R&R and this order.

      IT IS SO ORDERED.

                                      s/ Terry L. Wooten
                                      Terry L. Wooten
                                      Senior United States District Judge

February 11, 2020
Columbia, South Carolina




                                          2
